DETAILED ACTION
This Notice of Allowance is in response to the filing of a Request for Continued Examination (RCE) on 12/06/2021. As per the RCE, claims 12, 17, and 21-23 have been amended, claims 30 and 37 have been cancelled, and no claims have been added. Thus, claims 2, 6, 8, 11-12, 14-15, 17-18, 20-27, 29, 31, 34-36, and 38-43 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose all of the claimed structural and/or functional limitations of independent claim 17. Specifically, the requirement that the outlet port be bent and divided into a plurality of compartments by an internal wall in the bent outlet, with a sensor extending into one of the bent compartments formed by the internal wall.

Zwaan discloses a similar humidification device with a body and a base plate and reservoir, an inlet port and an outlet port, the outlet port having some amount of bend to it, a sensor in the outlet port, and a flow conditioner with a wall. Zwaan does not disclose the wall defining a bent flow path, nor subdividing the flow path into compartments that separate the bent flow path, nor the sensor extending into the bent flow path. 
Speldrich teaches a similar flow conditioning device with an inlet, and outlet, a flow conditioner in the outlet port, an internal wall subdividing the gases flow path into compartments, and a sensor that extends into one of the plurality of compartments. Speldrich fails to disclose the structure of a humidifier device, nor a bent flow path formed by the internal wall of the flow conditioner, with the sensor extending into one of the bent compartments of the bent flow path. 
It would not be obvious to one of ordinary skill in the art to modify the above references to include the necessary missing structures of the bent flow path, as it would require significant reconstruction of the device. The prior art of record fails to teach the missing limitations, and thus the invention is deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785